Citation Nr: 0422791	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) to include the question of whether new 
and material evidence has been presented to reopen the claim.

3.  Entitlement to service connection for schizophrenia to 
include the question of whether new and material evidence has 
been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge sitting at Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1999, the RO 
denied the veteran's claim to reopen the issues of 
entitlement to service connection for a psychiatric 
condition.  

2.  The evidence received since the RO's November 1999 
decision regarding the issue of entitlement to service 
connection for a psychiatric condition, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matters under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims. 




CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
November 1999 final rating decision, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2003).

2.  New and material evidence has been presented since the 
November 1999 final rating decision, and the claim for 
service connection for schizophrenia is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

			I.  New and Material Evidence

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Service connection for a nervous condition was denied in June 
1983.  In September 1997, service connection was denied for 
PTSD.  The Board notes that although the veteran filed a 
notice of disagreement with this decision in September 1997, 
she submitted a letter, received in July 1999, in which she 
withdrew this claim.  Therefore, that decision became final.  
Finally, in November 1999, the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
This was the last final decision.  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen her claim for entitlement 
to service connection (characterized in the rating decision 
separately as service connection for PTSD and service 
connection for schizophrenia) and, in February 2000, the RO 
denied the claims.  The veteran was notified of this decision 
in February 2000.  The Board must consider the threshold 
question of whether new and material evidence has been 
submitted to reopen the claims.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence obtained in connection with the attempt to 
reopen includes a July 2000 letter from Dr. James R. Harris 
from the Coatesville VA outpatient clinic in which he states 
that the veteran's history and recent condition would seem to 
indicate that her psychotic reaction and personality disorder 
were exacerbated by the service, and that her PTSD was caused 
by her service experience.      

This evidence had not been considered previously and 
obviously is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore 
presented new and material evidence regarding the previously 
denied claims.  Accordingly, the claim to reopen the issues 
of entitlement to service connection for PTSD and 
schizophrenia is granted and consideration may be given to 
the entire evidence of record without regard to any prior 
denial.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

Because the Board has granted the veteran's claim to reopen 
the issues of entitlement to service connection for a back 
condition and a right shoulder condition, a detailed 
discussion of whether VA has complied with the VCAA is 
unnecessary at this time.  The Board is directing that 
further evidentiary development be conducted and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened. 


REMAND

The Board reiterates that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claims 
of entitlement to service connection for PTSD, schizophrenia, 
and asthma.  In this regard, the Board notes that the 
veteran's claim of entitlement to service connection for 
asthma is based on a claim of aggravation of a preexisting 
condition.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the appellant's claims 
without prejudicing his right to due process under law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

The Board notes that the veteran has described numerous 
events of sexual abuse, some of which predate and postdate 
her period of active service.  The Board further notes that 
the December 2002 VA PTSD examination report lists a 
diagnosis of PTSD.  However, there has been no verification 
of the alleged in-service stressors which the veteran argues 
has caused her PTSD.  Specifically, the veteran has stated 
she was taken advantage of sexually by her recruiter and that 
a male officer at Fort McClellan entered the women's barracks 
whilst she was clad only in a towel.  She alleged a similar 
incident while in advanced training at Fort Sam Houston.  She 
also stated that her sergeant at Fort Sam Houston dropped his 
trousers in front of her.  She has also alleged incidents of 
verbal and physical abuse involving a female sergeant.       

Therefore, the RO is directed to schedule the veteran for a 
VA psychiatric examination to determine whether she has PTSD 
under the criteria as set forth in DSM-IV.  The examiner is 
instructed to report whether it is at least as likely as not 
(50 percent probability or greater) that the veteran had PTSD 
as a result of sexual trauma, or other trauma, during 
service.  If the veteran's symptoms meet the DSM-IV criteria 
for a diagnosis of PTSD, the examiner is to review the claims 
folder, to specifically include the service medical and 
personnel records and render an opinion as to whether there 
was evidence of changed behavior in service which would be 
consistent with a sexual assault.

The Board notes that the decision by the United States Court 
of Appeals for Veterans Claims (Court) in Patton v. West, 12 
Vet. App. 272 (1999), clearly alters the landscape in the 
adjudication of claims of service connection for PTSD based 
upon personal assault.  In Patton, the Court emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  

Under the circumstances, the Board has determined that a 
remand is also required for the veteran to be given the 
opportunity to submit a full and detailed list of: 1) any 
evidence of behavioral changes which may support her claim; 
and 2) a list of fellow soldiers and/or civilians who may be 
able to provide lay statements as to either the occurrence of 
the claimed stressor(s), or changes in the veteran's observed 
behavior.  The Board stresses that under M21-1, Part VI, 
11.38b(2) the changes in the veteran's observed behavior must 
have been witnessed "at the time of the claimed stressors."    

Finally, it is noted that although M21-1 provided that 
evidence of changes of behavior that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor, such evidence may need interpretation by a 
clinician.  See M21-1, Part VI, 11.38b(2).  The Board further 
notes that the medical evidence in the veteran's claims 
folder contains numerous psychiatric diagnoses.  Therefore, 
as requested above, following the requested development, an 
opinion should be obtained from a VA psychiatrist, as 
outlined below.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
informing the veteran of the evidence and 
information necessary in order to 
establish entitlement to service 
connection, including entitlement to 
service connection for asthma based on 
aggravation of a preexisting condition.  
The RO should also request that the 
veteran submit to VA any evidence in her 
possession pertaining to the claims on 
appeal.  Finally, the RO should ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the 
veteran identify independently verifiable 
evidence of behavioral changes which 
occurred at the time of the alleged 
sexual traumas, and to provide a list of 
any fellow soldiers and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor(s), 
and/or changes which they observed in her 
behavior at the time of the claimed 
stressor(s).

3.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether she has a current 
psychiatric condition, to include PTSD 
under the criteria as set forth in DSM-
IV.  If the veteran has PTSD, the 
examiner should report whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
PTSD as a result of a sexual assault 
during service.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
review the claims folder, to specifically 
include the service medical and personnel 
records and render an opinion as to 
whether there is evidence of changed 
behavior in service which would be 
consistent with the alleged sexual 
assault.  If any other psychiatric 
condition is diagnosed, to include 
schizophrenia, the examiner is to render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the psychiatric condition 
is related to the veteran's active 
service.  The claims folder and a copy of 
this Remand should be provided to the 
examiner in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted. 
      
5.  The RO should then readjudicate the 
claims on appeal.  Thereafter, if the 
claims on appeal remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she receives further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



